Citation Nr: 0934529	
Decision Date: 09/15/09    Archive Date: 09/23/09

DOCKET NO.  07-35 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and her son




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1943 to August 
1945.  He died on November [redacted], 2006.  The appellant is the 
Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The appellant testified before the undersigned Veterans Law 
Judge in May 2009.  A transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2008).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, the notice must include (1) a 
statement of the conditions, if any, for which a veteran was 
service connected at the time of his or death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service connected.  VA is not relieved of 
its obligation to provide notice merely because it had in its 
possession some evidence relevant to each element of the 
appellant's claim.  Hupp v. Nicholson, 21 Vet. App. 342 
(2007).

Here, the January 2007 notice letter provided to the 
appellant was deficient because it failed to provide a 
statement of the conditions for which the Veteran was service 
connected at the time of his death and an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected both on a 
direct basis and on a presumptive basis.  The appellant must 
be provided such notice.

In addition, a Social Security Award Certificate dated in 
November 1978 indicated that the Veteran was in receipt of 
SSA disability benefits.  Although the RO apparently 
conducted a SSA inquiry using the appellant's name and Social 
Security number in March 2007, none of the records concerning 
the Veteran's SSA disability benefits have been associated 
with the claims file.  The duty to assist the Veteran 
includes obtaining these records.  Voerth v. West, 13 Vet. 
App. 117 (1999) (holding that, as part of the Secretary's 
obligation to review a thorough and complete record, VA is 
required to obtain evidence from SSA and to give that 
evidence appropriate consideration and weight); Hayes v. 
Brown, 9 Vet. App. 67 (1996).  Therefore, this case must also 
be remanded so that the RO can attempt to obtain the 
Veteran's SSA records.

Finally, the appellant has asserted several theories linking 
the Veteran's service-connected disabilities to his cause of 
death.  According to the Veteran's Certificate of Death, his 
primary cause of death was adenocarcinoma of the esophagus.  
No underlying or contributing causes of death were listed.  
At the time of his death, the Veteran was service connected 
for the following disabilities: residuals of a frozen right 
foot, rated as 20 percent disabling; residuals of a frozen 
left foot, rated as 10 percent disabling; peripheral 
neuropathy of the right foot, rated as 10 percent disabling; 
peripheral neuropathy of the left foot, rated as 10 percent 
disabling; and an appendectomy scar, rated as noncompensable.  

The appellant submitted a private physician letter dated in 
May 2007 which opined that the Veteran's death was related to 
an injury, disease, or event occurring during his military 
service.  Specifically, the correspondence indicated that, 
"A contributing factor to his cause of death was his 
residual of frozen feet which is a circulation problem and 
peripheral neuropathy, also because of the circulation.  It 
was not the cause of death.  However, these service-connected 
disabilities contributed to his death."  However, in a 
subsequent letter dated in April 2009, the same private 
physician indicated that the Veteran's esophageal cancer was 
either caused or aggravated by gastric reflux, and that the 
severe frostbite he sustained during active duty caused a lot 
of anxiety and stress in his life.  There was no rationale 
provided for these opinions.  Thus, further evidentiary 
development is necessary.

At her May 2009 Travel Board hearing, the appellant proposed 
that the medications prescribed by the VA to treat the 
Veteran's service-connected disabilities since the 1960s 
caused the gastric reflux which caused the esophageal cancer 
that ultimately led to his death.  Although this evidence is 
insufficient to grant the appellant's claim, it is sufficient 
to trigger the VA's duty to conduct additional development.  
As such, a VA medical opinion should be obtained to determine 
the likelihood that the Veteran's service-connected 
disabilities, or any medication prescribed to treat such 
disabilities, were contributing factors to his death.  See 38 
U.S.C.A. § 5103A (d) (West 2002); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1. The RO should send notice to the 
appellant pursuant to the VCAA and Hupp v. 
Nicholson.  In particular, the appellant 
should be informed of the information and 
evidence needed to substantiate the claim 
of entitlement to service connection for 
the cause of the Veteran's death.  In this 
case, the appellant should be provided (1) 
a statement of the conditions, if any, for 
which the Veteran was service connected at 
the time of his death; (2) an explanation 
of the information and evidence required 
to substantiate a DIC claim based on a 
previously service-connected condition; 
and (3) an explanation of the evidence and 
information required to substantiate a DIC 
claim based on a condition not yet service 
connected both on a direct basis and on a 
presumptive basis.

2.  The RO should contact the SSA and 
obtain the Veteran's SSA disability 
benefits file, to include the SSA 
disability benefits award and any medical 
records submitted in support of his SSA 
disability benefits claim.  All records 
provided by the SSA should be associated 
with the claims file.  A copy of any reply 
from the SSA, to include a negative reply, 
should be included in the claims file.

3.  After the above development is 
complete, the RO should obtain a VA 
medical opinion to determine the likely 
cause of the Veteran's death.  The claims 
file, to include the May 2007 and April 
2009 opinion letters from the private 
physician, must be made available for 
review.  This examiner is asked to provide 
an opinion as to whether it is at least as 
likely as not that the Veteran's service-
connected disabilities (residuals of 
frozen feet, peripheral neuropathy of the 
feet as secondary to frozen feet, and an 
appendectomy scar) or the medication 
prescribed to treat such disabilities 
caused or substantially contributed to 
cause the Veteran's death.  Any opinion 
expressed should be supported by a 
complete rationale.  The opinion should 
specifically address the appellant's 
theories as outlined in the body of this 
remand and in the claims file, to include 
the May 2009 Board hearing.

4.  Thereafter, readjudicate the claim of 
entitlement to service connection for the 
cause of the Veteran's death.  If the 
benefit sought on appeal remains denied, 
the appellant and her representative 
should be provided a supplemental 
statement of the case.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



